                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

E.R., et al.,                              )
                                           )
                Plaintiffs,                )
                                           )
        v.                                 )
                                           )
MINNESOTA LIFE INSURANCE                   )
COMPANY,                                   )
                                           )     No. 2:18 CV 31 CDP
                Defendant/Counterclaim     )
                           Plaintiff,      )
                                           )
        v.                                 )
                                           )
LYNLEE RENICK, et al.,                     )
                                           )
                Counterclaim Defendants.   )

                              MEMORANDUM AND ORDER

       Lynlee Renick is the mother of minors E.R. and M.G. On February 14, 2018,

through attorney Albert S. Watkins, Renick filed a declaratory judgment action on

behalf of E.R. and M.G., claiming that they were entitled to a $1 million death

benefit under her deceased husband’s insurance policy as secondary beneficiaries.

Minnesota Life Insurance Company answered with a counterclaim for interpleader,

naming Renick, E.R., and M.G. as potential claimants to the insurance proceeds.

Because of a potential conflict between the named claimants’ interests, I denied

Renick’s request to be appointed next friend of E.R. and M.G., and I appointed a
Guardian ad Litem (GAL) for each of the minor children. Specifically, I appointed

William P. Grant as GAL and attorney of record for E.R. I appointed Jeffrey P.

Medler as GAL and attorney of record for M.G.

       Renick has since disavowed her interest in the interpleaded insurance

proceeds; and E.R. and M.G., through their respective GALs, have settled their

claims to the proceeds. Attorney Watkins and each of the GALs now seek their

respective attorney’s fees and costs for their work in this case. 1

William P. Grant, GAL and Attorney of Record for minor child E.R.

       Attorney Grant requests $9050 in attorney’s fees, representing 20 hours of

work expended at a rate of $350/hour, and 8.2 hours of work expended at a rate of

$250/hour. With his request, Grant submits a detailed account of the nature of the

work performed, the time expended for each task, and the hourly rate for the

attorney/associate performing the work.

       Upon review of the detailed billing records, I find the time expended to be

reasonable and the hourly rates appropriate. I will therefore grant GAL Grant’s

motion for attorney’s fees and order disbursement from the interpleaded funds in the

Court’s Registry.

1
  At a status conference held August 14, 2018, attorney Watkins clarified that he did not represent
Renick but instead represented only E.R. and M.G. at Renick’s direction. He stated that he filed
this lawsuit on E.R. and M.G.’s behalf and expected to represent them in state-court
conservatorship proceedings. Upon attorneys Grant’s and Medler’s entries of appearance on
August 2, 2018, Watkins no longer represented E.R. and M.G. in this action. Further, upon
Renick’s pro se entry of appearance on September 5, 2018, Watkins no longer was an attorney of
record for any party before this Court.
                                               -2-
Jeffrey P. Medler, GAL and Attorney of Record for minor child M.G.

      Attorney Medler requests $781.05 in expenses and $9755 in attorney’s fees,

which represents 25.9 hours of charged work expended at a rate of $350/hour, and

4.6 hours of work expended at a rate of $150/hour. With his request, Medler

submits a detailed account of the nature of the work performed, the time expended

for each task, and the hourly rate for the attorney/associate performing the work.

      Upon review of the detailed billing records, I find the time expended to be

reasonable and the hourly rates appropriate. I will therefore grant GAL Medler’s

motion for attorney’s fees and expenses and order disbursement from the

interpleaded funds in the Court’s Registry.

Albert S. Watkins, Attorney for E.R. and M.G.

      On February 12, 2019, attorney Watkins submitted his request for $388.95 in

costs and $83,146.50 in attorney’s fees, which he averred represented

“approximately 255 hours of representation.” (ECF 49.) With this request,

Watkins submitted general descriptions of the work “involved” in the case,

including work performed before the interpleader was filed and work he expected to

perform in the future. He also identified eight additional attorneys, two legal

assistants, and two law clerks who performed services, but did not detail the task(s)

performed, the specific time spent on such tasks, or by whom they were performed.

      I held a hearing on April 5 to approve the settlement of E.R.’s and M.G.’s


                                        -3-
claims to the insurance proceeds. At that hearing, Watkins proffered his detailed

billing records to support his requested fees and later filed them with the Court.

According to these records, Watkins now seeks to recover $85,581.50 in attorney’s

fees, representing 267.20 hours of work through April 5; and $1,098.09 in costs and

expenses. 2 For the following reasons, I will award Watkins some of his requested

fees and costs, but not all.

         To calculate attorney’s fees, courts typically begin by using the lodestar

method – a formula by which the number of hours reasonably expended is

multiplied by a reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433

(1983); Brewington v. Keener, 902 F.3d 796, 805 (8th Cir. 2018). In determining

the reasonableness of time expended, I may look to whether the case was overstaffed

and whether the billed hours were excessive, redundant, or otherwise unnecessary.

Hensley, 461 U.S. at 433. “It remains for the district court to determine what fee is

‘reasonable.’” Id. I am not bound to use the lodestar method in awarding fees,

however. I may also award fees based on the benefit provided by the attorney’s

work. Johnston v. Comerica Mortg. Corp., 83 F.3d 241, 244-45 (8th Cir. 1996).

Regardless of the method applied, I have the responsibility to scrutinize attorney fee

requests, keeping in mind that counsel bears the burden to establish a factual basis to

support an attorney fee award. Id. at 246.


2
    The records also show that $500 of Watkins’ bill has been paid.
                                                -4-
      I have carefully reviewed Watkins’ detailed time records. His request that

fees be awarded from the interpleaded funds for all of the time detailed in his records

is unreasonable. For instance, Watkins and others on his legal team spent

considerable time investigating the decedent’s murder. According to Watkins’

records and his explanation at the April 5 hearing, this investigation was for the

purpose of Renick’s understanding of why she was a suspect in the murder and

would remain a suspect. Although Watkins argued that the investigation was

necessary so Renick could understand and properly repudiate her interest in the

insurance proceeds, his recitation of the details of the investigation shows that the

work performed was for the purpose of providing advice and counsel to Renick and

for Renick, and not on behalf of either E.R. or M.G. As noted above, Watkins

earlier represented to the Court that he did not represent Renick in this action.

      In addition to the murder investigation, Watkins seeks to recover fees for

work on other matters that do not involve this interpleader action. Although these

matters may relate to other actions involving Renick, E.R., and/or M.G., I will not

award fees from the interpleaded monies deposited in this action for time expended

on matters unrelated to the determination of who is entitled to these monies.

Moreover, several hours billed by Watkins and members of his team appear to be

duplicative and redundant, as shown by separate entries documenting (and billing

for) each attorney’s or staff member’s simultaneous presence at the same meeting(s)


                                         -5-
or conference(s). I may reduce requested fee awards for “overlawyering.” Ladd v.

Pickering, 783 F. Supp. 2d 1079, 1094 (E.D. Mo. 2011).

      I do not doubt that attorney Watkins provided some benefit to E.R. and M.G.

by initiating this litigation to formally resolve the underlying issue of whether they

were both entitled to the decedent’s death benefits as secondary beneficiaries.

However, according to Watkins, there was no dispute between E.R. and M.G. that

they were to share the benefits equally – they just needed a court declaring it so.

Recognizing that E.R. and M.G. may have competing legal interests despite

Watkins’ representation otherwise, I appointed GALs to protect the interest of each

child and to advocate for a position designed to serve each child’s best interest.

Accordingly, once the GALs were appointed, Watkins’ representation of either child

in relation to their respective entitlement to the interpleaded funds in this litigation

should have ceased.

      Further, while I find it reasonable and appropriate for Watkins to recover fees

for legal services necessary to determine E.R.’s and M.G.’s entitlement to death

benefits under the insurance policy and to determine Minnesota Life’s position

regarding their entitlement, to assist in obtaining Renick’s repudiation of her

entitlement, and to initiate and participate in this litigation up to the time of the

GALs’ appointment, I see no reason why thirteen legal professionals from his law

firm were required in this effort and why such substantial time was expended in what


                                           -6-
Watkins himself characterized as an uncontested issue between the claimants. To

the extent Watkins claims that he performed additional legal services by way of

attempting to discern the facts underlying the insured’s death, law enforcement’s

investigation, and Renick’s suspected involvement, this work performed before this

action in interpleader does not appear to have been performed for the purpose of this

interpleader, that is, to determine what share of the insurance proceeds E.R. and

M.G. were each entitled to recover. See Beaufort Transfer Co. v. Fischer Trucking

Co., 357 F. Supp. 662, 671 (E.D. Mo. 1973) (“That the legal services may have been

performed in the period prior to our order sustaining the petition for interpleader

does not mean that the services were performed for that purpose.”).

      Finally, Watkins’ requested fees and expenses account for more than 8% of

the remaining interpleaded fund that is to be distributed to the minor children. By

comparison, the GALs’ requested fees and expenses each account for 1% or less.

For the reasons set out above, and considering the purpose of this interpleader

action, I find it reasonable and appropriate that Watkins recover fees more in line

with those of the GALs. In my discretion, therefore, I will award attorney’s fees to

Watkins in the amount of $10,000.00. I will also permit Watkins to recover costs

for the filing fee of this action ($400) and for service of process ($30). All other

requested expenses – although presumably involving Lynlee, E.R., and/or M.G. –

are unrelated to the purpose of this interpleader action and will be denied.


                                         -7-
      Accordingly,

      IT IS HEREBY ORDERED that Guardian Ad Litem William P. Grant’s

Motion for GAL Fees [50] is GRANTED. Attorney Grant shall recover attorney’s

fees in the amount of $9050, with said fees to be paid from the interpleader fund

prior to distribution to E.R. and M.G.

      IT IS FURTHER ORDERED that Guardian Ad Litem Jeffrey P. Medler’s

Motion for GAL Fees [51] is GRANTED. Attorney Medler shall recover

attorney’s fees in the amount of $9755 and expenses in the amount of $781.05, with

said fees and expenses to be paid from the interpleader fund prior to distribution to

E.R. and M.G.

      IT IS FURTHER ORDERED that Attorney Albert S. Watkins’ Motion for

Attorney’s Fees [49] is GRANTED in part DENIED in part. Attorney Watkins

shall recover attorney’s fees in the amount of $10,000.00 and costs in the amount of

$430.00 with said fees and costs to be paid from the interpleader fund prior to

distribution to E.R. and M.G.

      An appropriate Judgment and Order of Disbursement is entered herewith.




                                          _________________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE

Dated this 9th day of April, 2019.
                                         -8-
